Citation Nr: 1604791	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease with asthma (COPD), to include as due to Agent Orange exposure.

2.  Entitlement to service connection for dermatitis, to include as due to Agent Orange exposure.

3.  Entitlement to service connection for idiopathic bilateral lower extremities, to include as due to Agent Orange exposure.

4.  Entitlement to service connection for idiopathic bilateral upper extremities, to include as due to Agent Orange exposure.

5.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1969 to May 1971, including service in the Republic of Vietnam for which he was awarded the Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for COPD, dermatitis, idiopathic bilateral upper and lower extremities and malaria.

The Veteran and his wife testified before the undersigned at a Board videoconference hearing in December 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The issues of entitlement to service connection for COPD, dermatitis, and idiopathic bilateral upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The preponderance of the evidence does not show a current diagnosis of malaria.


CONCLUSION OF LAW

The criteria for service connection for malaria have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  VCAA requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.

The Veteran received notification prior to the unfavorable agency decision in a letter dated in August 2008.  Specifically, he was apprised of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  He was also informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  Post-service treatment records have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Board notes that a VA examination was not provided in conjunction with the Veteran's service connection claim for malaria, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record suggesting the Veteran has been diagnosed with malaria at any time since the filing of his claim.  As such, there is no duty to afford an examination in this case.

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the December 2015 Board videoconference hearing, the Veteran was made aware of the issues before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claims on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran contends that service connection for malaria is warranted.  

During the December 2015 Board hearing, the Veteran testified that he was treated for malaria during military service after returning from service in Vietnam.  His wife stated that since service, if the appellant is bitten by mosquitoes, he gets huge welts all of his body and develops flu-like symptoms.  The appellant reported the symptoms included nausea, fatigue and headaches, which were similar to the symptoms he experienced during service.  

Service treatment records are negative for treatment for or a diagnosis of malaria.  Notably, in the March 1971 separation examination and the accompanying report of medical history, malaria was not noted, nor were there any relevant complaints.  Additionally, post-service VA treatment records do not demonstrate a diagnosis of malaria. 

Based on the evidence, the Board finds that service connection for malaria is not warranted.  In this regard, the record does not indicate that the Veteran has a current diagnosis of malaria, or demonstrate that the condition has existed at any time since the filing of the claim.  The Board acknowledges the Veteran's reports that he contracted malaria during military service.  However, such diagnosis is not noted in any post-service treatment record during the period on appeal.  Absent a showing of a current disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for malaria have not been met.  38 C.F.R. § 3.303.

Thus, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for malaria must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for malaria is denied


REMAND

The Veteran asserts that service connection for COPD, dermatitis, and idiopathic bilateral lower and upper extremities is warranted.

The Veteran was afforded a VA examination in October 2008, at which time the examiner diagnosed COPD, dermatitis, and idiopathic bilateral lower and upper extremities.  However, the examiner did not provide an etiological opinion.  Therefore, the examination is inadequate.  On remand, an additional VA examination and etiological opinion must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the etiology of his COPD, dermatitis, and idiopathic bilateral lower and upper extremities.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Following examination of the Veteran, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Vetearn's COPD, dermatitis, and idiopathic bilateral lower and upper extremities are etiologically related to his period of military service.

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the report of cramps in legs noted in the March 1971 report of medical history and the relationship, if any, to the diagnosed idiopathic bilateral lower extremities.

The examiner should also discuss the reports of shortness of breath noted in the June 1970 service treatment record and the relationship, if any, to the diagnosed COPD.

Additionally, the examiner must discuss the January 1970 service treatment records noting sores on the leg and the relationship, if any to the diagnosed dermatitis.

The examiner must consider the lays statements of record.

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


